                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                         Case No. 19-47187

MICHAEL T. WAN                                                 Chapter 7
and
XINYAN WAN,                                                    Judge Thomas J. Tucker

                  Debtors.
________________________________/

         ORDER DECLINING TO ENTER STIPULATED CONSENT JUDGMENT

        This case is before the Court on the stipulation filed on October 14, 2019, entitled
“Stipulation for Entry of Consent Judgment,” by and between Jones Auto Sales, LLC (the
“Creditor”) and the Debtor Michael T. Wan (Docket # 53, the “Stipulation”). Attached to the
Stipulation, and submitted to this Court, was a proposed consent judgment. This Court declines
to enter the stipulated consent judgment, for the following reasons:

        The proposed consent judgment states that the Debtor Michael T. Wan is liable to the
Creditor in the amount of $139,569.94, “which is non-dischargeable pursuant to 11 U.S.C.
§§ 523(a)(2)(A), 523(a)(4), and 523(a)(6).” (Docket # 53). However, this Court previously filed
an Order denying the discharge of Debtor Michael T. Wan under 11 U.S.C. § 727(a)(10), on
September 17, 2019 (Docket # 49). That no-discharge order renders the issue of non-
dischargeability under 11 U.S.C. § 523(a) moot. See, e.g., Michigan Unemployment
Compensation Agency v. Perry (In re Perry), 559 B.R. 702, 703 (Bankr. E.D. Mich. 2016).

         Because the non-dischargeability issue is moot, this Court cannot enter a money
judgment in favor of the Creditor and against the Debtor. The Court’s authority and subject
matter jurisdiction to enter such a money judgment is “wholly dependent on its statutory
authority, under 28 U.S.C. § 157(b)(2)(I), to determine the dischargeability of [the Debtor’s] debt
[to the Creditor].” Id. (citations omitted). “In the absence of authority to grant a determination
of nondischargeability (due to mootness of that issue), this bankruptcy court no longer has
authority or subject matter jurisdiction to enter a money judgment for [the Creditor].” Id.

       The Court also notes that, at this point, at least, this is a no-asset case. But if that changes
the Creditor may file a proof of claim, in the amount it claims to be owed.

         For the reasons stated above,

        IT IS ORDERED that the Court declines to enter the proposed consent judgment that was
filed with the Stipulation and submitted to the Court.




   19-47187-tjt      Doc 55     Filed 10/16/19     Entered 10/16/19 16:10:55          Page 1 of 2
Signed on October 16, 2019




                                              2


   19-47187-tjt   Doc 55     Filed 10/16/19   Entered 10/16/19 16:10:55   Page 2 of 2
